Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on November 22, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-28, 31, 32, 34-39 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruttiger et al. (DE 10 2009 029 957 from Applicant’s Information Disclosure Statement) in view of Kampf et al. (8,950,051) further in view of Sayres (US 2009/0032651 A1).
Regarding claims 24, 26, 27, 31, 36, 38, 39 and 41, Ruttiger discloses a fitting (Fig. 6) configured to create an articulating cable guide system for routing cables (this limitation is not given patentable weight since it is an intended use of the fitting, and the fitting is capable of routing cables), the fitting comprising: a base (GP) defining a cable support surface and a pair of opposing sidewalls (SW) extending therefrom, the support surface and the sidewalls cooperating to define an open first end, an open second end, and a top end that is configured to provide an access opening for placement of cables into the base (see Figs. 1 and 6 which show opposing open ends and a top end having an access opening), wherein the fitting includes a ball mount (SAZ) at the first end and a socket mount (SAN in Fig. 5) that is configured to fit the ball mount at the second end, the ball mount including a plurality of pins (SAZ has pins as seen in Fig. 6) aligned 
Still regarding claims 24, 26, 27, 31, 36, 38, 39 and 41, Ruttiger appears to show pivoting movement restricted along two perpendicular planes in Fig. 10 but does not specifically state the pins and the slots are configured to restrict the movement of the ball and socket coupling to pivotal motion generally along two perpendicular planes, wherein each of the two perpendicular planes is different than the first plane.  However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use additional pins and corresponding slots in order to achieve such pivoting motion for the purpose of allowing for flexibility of the cable guide while still providing support.
Still regarding claims 24, 26, 27, 31, 36, 38, 39 and 41, Ruttiger teaches the claimed invention except for the sidewall defining breakable portions.  Kampf discloses a cable guiding comprising at least one of the sidewalls (20 in Figs. 1 and 2) of the base comprising breakable portions which are removed for defining a side exit (22) on at least one of the sidewalls in addition to the open first and second ends (see column 5, lines 9-13), and a cable management structure defining minimum bend radius surfaces configured for fiber optic cables mounted to the side exit.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use sidewall defining breakable portions as disclosed by Kampf in the device of Ruttiger for the purpose of routing selective portions of the cables to another location.  
 discloses a cable trough system (100 in Figs. 1-4) comprising a pivotally closable cover (120) to at least partially cover the access opening provided by the top end of the base for retaining cables (paragraph 0016) within the base, wherein the cover is configured to extend all the way across the top end between the opposing pair of sidewalls (112, 116) for retaining the cables within the base once the cover is pivotally closed, wherein the cover includes a C-shaped catch (412) on at least one end thereof that is configured to snap-fit to a hinge post (512) defined by at least one of the sidewalls for latching the cover in a closed position, wherein the opposite sidewall also defines a hinge post that cooperates with the cover for allowing pivotal motion of the cover.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a pivotally closable cover including a C-shaped catch on at least one end as disclosed by Sayres in the device of the proposed combination of Ruttiger and Kampf for the purpose of allowing access to the interior of the trough while reducing debris from entering.  
Regarding claims 25, 34, 35 and 37, Kampf further discloses a fitting scored to define a breakline (49) for forming the fitting into two different fittings (14 on either side) in Fig 1.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use a breakline as disclosed by Kampf in the device of the proposed combination for the purpose of allowing the fittings to be connected together in different 
Regarding claims 28 and 32, the proposed combination of Ruttiger, Kampf and Sayres teaches the claimed invention except for specifically stating each of the two perpendicular planes is perpendicular to the first plane.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the two perpendicular planes is perpendicular to the first plane in order to provide maximum flexibility to the cable guide system.


Allowable Subject Matter
Claims 30 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 30 and 40, the claims contain allowable subject matter because none of the prior art references teach or suggest each slot of the socket mount defines detents for interacting with one of the pins of the ball mount to provide discrete stop positions to the fittings of the cable guide system along their pivotal movement.  

Response to Arguments
Applicant's arguments, see pages 7-9, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 1, 2022